 Case 5:12-cv-00508-XR Document 188 Filed 01/21/20 Page 1 of 3


                                                                                   FILED
                                                                                    JAN 2       1 2G20

                               UNITED STATES DISTRICT                      CLERK         LTRT COURT
                             COURT WESTERN DISTRICT OF                     WESTERN   DTICt OF TEXAS
                             TEXAS SAN ANTONIO DIVISION                                              CLK
 UNITED STATES OF AMERICA                          §


                Petitioner,                        §
                                                   §
                       v.                          §
                                                   §
  A 46.175 ACRE TRACT OF LAND,                     §                NO. SA-12-CV-508-XR
  MORE ORLESS                                      §
                                                   §
                Respondent.

                             DISBURSEMENT ORDER


       On. November 9, 2016 this Court ordered that S1,200,000.00 be placed                in the


Registry of the Court pending resolution of the dispute as to which party          is   to receive


these funds   (ECF   184).




       The parties have resolved this dispute and it has been agreed that Claimant

Cantera-Parkway Development Partnership of SA,     12 ("CPDP") (ECF 83), and Alberto Berlanga

Bo)ado, individually is to receive said disputed funds, including any interest accrued thereon.

The parties have resolved this dispute and flied the required agreement.



       THEREFORE, it is ORDERED that the Court Registry investment System (CRIS) issue

a check in the amount currently in the Registry, to include any interest accrued thereon, to:

              Davis Cedillo& Mendoza LOLTA Account
              755 East Mulberry Avenue, Suite 500
              San Antonio, Tesas 78212
    Case 5:12-cv-00508-XR Document 188 Filed 01/21/20 Page 2 of 3




       The payees' \V-9 form is attached to this ORDER and called to the attention of the clerk,

United States District Court, Financial Deputy.

       It is so ORDERED.

        SIGNED this       day of January, 2020


                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT J1,6




ROLANDO L RIOS & ASSOCIATES
115 E. Travis, Suite 1645
San Antonio, Texas 78205 Ph: (210) 222-2102
Fax: (210) 222-2898
SBN: 16935900
  jcirolandorioslaw.com
GILBERTO HINOJOSA & ASSOCIATES, P.C.
622 B. St Charles St Brownsville, Texas 78520
(956) 544-4218 (Telephone)

CANTERA-PA                                        PARTNERS OF SA, L.P


Eric D. Sherer
Texas Bar No. 18237890
Sherer & Associates. PLLC
18756 Stone Oak Parkway, Suite 200
San Antonio. Texas 78258
Tel. (210') 696-6645
Fax. (8661 305-5823
esherer(2Qsherer.1egaIghinojosaghinojosa1aw. net

 PLAINSCAPITAL BANK


 Mary'Nelda G)Valad
 Assistant United Statettomey
 Chief; Asset Forfeiture Section
 601 N.W. Loop 410, Suite 600
 San Antonio, Texas 78216
 Tel: (210) 384-7040
 Fax: (210) 384-7045
 Texas Bar No. 20421844
 Email: Mary.Nelda.Valadez@usdoj.gov
                      Case 5:12-cv-00508-XR Document 188 Filed 01/21/20 Page 3 of 3



                                                              Request for Taxpayer
          w-9
(Rev. October2018)                                  Identification Number and Certification
                                                                                                                                                        Give Form to the
                                                                                                                                                        requester. Do not
Department of the Troastay                                                                                                                              send to the IRS.
Internal Revenue Service                         Go to v ww.fr& go v/Form W9 fo! instructions and the latest Information.
                                 on your                                       on                             blank.




          El                                      name.


          3 Chock appropriate box for federal tax classificatIon of the person whose name is entered on tine 1. Check only one of the      4 Exemptions (codes apply only to
     gt     following seven boxes.                                                                                                         certain entities, not lndMduals; see
                                                                                                                                           Instructions on page 3):
           0 Individual/sole  proprietor or    0 C Corporation           [ZICorporatIon
                                                                               S            0 Partnersitip         0 Trust/estate
             single-member LW                                                                                                              Exempt payee code (If any)

           0 LimIted liability company. Enter the tax classification (Ccc corporation, 5=5 corporation, P=Partnership)
                   Note: Check the approprIate box In the line above for the tax classification of the single-member owner. Do not check   Exemption from FATCA reporting
     t             tiC if the LLC Is classified as a single-memberLW that Is disregarded from the owner unless the owner of the LLC Is      code ('tinny)
'c .               another LLC that Is not disregarded from the owner for U.S. federal tax purposes. Otherwise, a single-memberLLC thr
                   Is disregarded from the owner should check the appropriate box for the tax classificationof its owner.
           (1 Other (see Instructions)                                                                                                     (4Sstuascsntn5lr,edau5id.        ttoU.SJ

          5 Address (number, stieet, and apt, or suite no.) See Instmctlons.                                            Requester's name

          755      EAST MULBERRY AVENUE, SUITE 500


          7 List account




Enter your TIN in the appropriate box. The TIN provided must match the name given on tine 'Ito avoid                           SocIal securIty number
backup withholding. For individuals, this is generally your social security number (SSN). However, for a
resident alien, sole proprietor, or disregarded entity, see the instructions for Part I, later. For other                                      -              -
entitles, It Is your employer identification number (EIN). if you do not have a number, see How to get a                      __________           _______        _____________
TIN, later.                                                                                                                    or
Note: If the account Is In more than one name, see the Instructions for line 1. Also see What Name and                         Employer    Identification   number
Number To Give the Requester for guidelines on whose number to enter.
                                                                                                                                XX-XXXXXXX
Under penalties of perjury, I certify that:
1. The number shown on this form Is my correct taxpayer Identification number (or I am waiting for a number to be issued to me) and
2. I am not subject to backup withholding because: (a) I am exempt from backup withholding, or ) I have not been notified by the Internal Revenue
   Service (IRS) that I am subject to backup withhoiding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am
   no longer subject to backup withholding; and
3. I am a U.S. citizen or other U.S. person (defined below); and


4. The FATCA code(s) entered on this form f any) indicating that I am exempt from FATCA reporting Is correct.
Certification Instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because
you have failed to report all Interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage Interest paid,
acquisition or abandonment of secured property, cancellation of debt, contributions to an Individual retirement arrangement (IRA), and generally, payments
other that, interest and divldenda,youa not roquj-*o slgn,,tho certification, but you must provide your corroct TIN. Sea the Instructions for Part later.             Ii,




Here
               I   Slnaturoo
                   u,s. persop                            T
                                                              71L-                  (:1/::(.9                          Date


General Int1u,t1bP                                                                                Form 1 099-Dl\/ (dividends, including those from stocks or mutual
                                                                                                funds
Section references .Ad'the Internal Revenue Code unless otherwise                                 Form 1 099.MISC (various types of income, prizes, awards, or gross
noted.                                                                                          proceeds)
Future developments. Forthe latest informatIon about developments                                 Form 1099-B (stock or mutual fund sales and certain other
related to Form W-9 and its Instructions, such as legislation enacted                           transactions by brokers)
after they were published, go to www.ira.gov/FormW9.
                                                                                                  Form 1099-S (proceeds from real estate transactions)
Purpose of Form                                                                                   Form 1099-K (merchant card and third party network transactions)
An individual or entity (Form W-9 requester) who is required to file an                           Form 1098 (home mortgage Interest), 1093-E (student loan interest),
InformatIon return with the IRS must obtain your correct taxpayer                                1095-1 (tUition)
Identification number (TIN) which may be your social security number                               Form 1099-C (canceled debt)
(SSN), Individual taxpayer Identification number (lTlN), adoption
                                                                                                   Form 1099-A (acquisition or abandonment of secured property)
taxpayer identification number (ATIN), or employer identification number
(EIN), to report on an Information return the amount paid to you, or other                         Use Form W-9 only if you are a U.S. person (including a resident
amount reportable on an Information return. Examples of information                             allen), to provide your correct TIN.
returns Include, but are not limited to. the following.                                            If you do not return Form W-9 to the requester with a TIN, you might
  Form 1099-INT (Interest earned or paid)                                                       be subject to backup withholding. See What is backup withholding,
                                                                                                later.

                                                                   Cat. No. 10231X                                                                     Form W-9 (Rev. 10-2018)
